Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 8, 2020 has been received, Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the second end being attached to the second plate surface and converging with the midsole upper portion”. The claimed limitation is indefinite as it is unclear if Applicant intends for the second end of the midsole lower portion to be attached to the second plate surface or converging with the midsole upper portion. After a full review of Applicant’s disclosure concerning the elected Species, it appears that the second end is only attached to the second plate surface and, in that combination, 

Claim 20 recites the limitation "the gap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyton (US 2012/0174432).
Regarding Claim 1, Peyton discloses a sole structure for an article of footwear, the sole structure (30) comprising: a midsole upper portion (i.e. portion of 40 above 50); a plate (50) including a first plate surface (51) attached to the midsole upper portion, and a second plate surface (52) disposed on an opposite side of the plate than the first 

Regarding Claim 2, Peyton discloses a sole structure of Claim 1, wherein the second plate surface (52) is exposed at a location between the midsole lower portion and the junction of the second plate surface and the first cushion surface (See annotated Figure below; 52 is exposed to the seam at a location between the midsole lower portion and the junction of the second plate surface and the first cushion surface).

    PNG
    media_image1.png
    416
    430
    media_image1.png
    Greyscale


Regarding Claim 3, Peyton discloses a sole structure of Claim 1, wherein the first cushion (61) comprises a fluid-filled chamber (para.31).

Regarding Claim 4, Peyton discloses a sole structure of Claim 3, wherein the fluid-filled chamber (61) is pressurized (para.31).

Regarding Claim 5, Peyton discloses a sole structure of Claim 1, further comprising a second cushion (62) disposed laterally adjacent to the first cushion across a width of the sole structure between a medial side (15) of the sole structure and a lateral side (14) of the sole structure, wherein the midsole lower portion (i.e. portion of 40 below 52 of heel end) is also disposed between the second cushion (62) and the posterior end of the sole structure (as seen in Fig.7A-C).



Regarding Claim 7, Peyton discloses a sole structure of Claim 5, wherein at least one of the first cushion and the second cushion comprises a fluid-filled chamber (para.31).

Regarding Claim 8, Peyton discloses a sole structure of Claim 5, wherein the first cushion (61) is laterally spaced apart from the second cushion (62) by a gap (as seen in Fig.7A-B).

Regarding Claim 9, Peyton discloses a sole structure of Claim 8, wherein the first cushion (61) includes a first arcuate perimeter surface (i.e. the sidewall bottom is arcuate) and the second cushion (62) includes a second arcuate perimeter surface (i.e. the sidewall bottom is arcuate), and wherein the first arcuate perimeter surface opposes the second arcuate perimeter surface at the gap (as seen in Fig.7A-B).

Regarding Claim 10, Peyton discloses a sole structure of Claim 1, further comprising an outsole (70) including a first outsole surface (i.e. top surface of 70) attached to the second cushion surface (i.e. bottom surface of 61) and a second outsole 

Regarding Claim 11, Peyton discloses a sole structure for an article of footwear, the sole structure (30) comprising: a midsole upper portion (i.e. portion of 40 above 50); a plate (50) including a first plate surface (51) attached to the midsole upper portion and a second plate surface (52) disposed on an opposite side of the plate than the first plate surface (as seen in Fig.7C); a first cushion (61) including a first cushion surface attached to the second plate surface (52); and a midsole lower portion (i.e. portion of 40 below 52 of heel end) disposed between the first cushion and a posterior end of the sole structure, wherein the midsole lower portion includes a first end (i.e. heel end) disposed at the posterior end of the sole structure and a second end (i.e. end abutting 61) disposed at an opposite end of the midsole lower portion than the first end, the second end being attached to the second plate surface and converging (via the connection to the plate) with the midsole upper portion along a longitudinal axis of the sole structure in a direction from a heel region of the sole structure to a forefoot region of the sole structure (as seen in Fig.7C; the longitudinal axis extends in a direction from the heel to the forefoot of the sole, inasmuch as has been claimed by Applicant).

Regarding Claim 12, Peyton discloses a sole structure of Claim 11, wherein the midsole lower portion (i.e. portion of 40 below 52 of heel end) includes a tapered sidewall (i.e. tapers to a corner on left side of 40 below 52, which is a sidewall insofar as is definite) spaced apart from the first cushion (61) by a first gap in a midfoot region (i.e. 

Regarding Claim 13, Peyton discloses a sole structure of Claim 12, wherein the second plate surface (52) is exposed at a location between the midsole lower portion and the junction of the second plate surface and the first cushion surface (See annotated Figure above; 52 is exposed to the seam at a location between the midsole lower portion and the junction of the second plate surface and the first cushion surface).

Regarding Claim 14, Peyton discloses a sole structure of Claim 11, wherein the first cushion (61) comprises a fluid-filled chamber (para.31).

Regarding Claim 15, Peyton discloses a sole structure of Claim 14, wherein the fluid-filled chamber is pressurized (para.31).

Regarding Claim 16, Peyton discloses a sole structure of Claim 11, further comprising a second cushion (62) disposed laterally adjacent to the first cushion (61) across a width of the sole structure between a medial side (15) of the sole structure and a lateral side (14) of the sole structure (as seen in Fig.7A-B).

Regarding Claim 17, Peyton discloses a sole structure of Claim 16, wherein the first cushion and the second cushion have different cushioning characteristics than the midsole lower portion (para.26 & 31; the cushions are filled with air while the midsole 

Regarding Claim 18, Peyton discloses a sole structure of Claim 16, wherein the first cushion (61) and the second cushion (62) each comprise a fluid-filled chamber (para.31), and wherein the midsole lower portion comprises a polymer foam (para.26).

Regarding Claim 19, Peyton discloses a sole structure of Claim 16, wherein the first cushion (61) is spaced apart from the second cushion (62) by a second gap (as seen in Fig.7A-B).

Regarding Claim 20, Peyton discloses a sole structure of Claim 19, wherein the first cushion (61) includes a first arcuate perimeter surface (i.e. the sidewall bottom is arcuate) and the second cushion (62) includes a second arcuate perimeter surface (i.e. the sidewall bottom is arcuate), and wherein the first arcuate perimeter surface opposes the second arcuate perimeter surface at the gap (as seen in Fig.7A-B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
3.	Claims 1-5, 7-16, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/879139 and Claims 1-5 and 7-21 of copending Application No. 15/886571. Although the claims at issue are not identical, they are not patentably distinct from each other because they include the exact same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732